Citation Nr: 1636672	
Decision Date: 09/20/16    Archive Date: 09/27/16

DOCKET NO.  10-47 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for obstructive sleep apnea, to include as due to an undiagnosed illness related to Gulf War service, or as due to a service-connected disability.

2.  Entitlement to service connection for chest pain, include as due to an undiagnosed illness or as a symptom of a medically unexplained chronic multisymptom illness.

3.  Entitlement to service connection for abdominal pain, include as due to an undiagnosed illness or as a symptom of a medically unexplained chronic multisymptom illness.

4.  Entitlement to service connection for decreased lung capacity with coughing and sporadic shortness of breath, include as due to an undiagnosed illness or as a symptom of a medically unexplained chronic multisymptom illness.

5.  Entitlement to an initial compensable rating for dyssomnia from May 26, 2009, and an initial rating in excess of 30 percent from June 2, 2016.

6.  Entitlement to a total disability evaluation for compensation based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

The Veteran served on active duty from October 1977 to October 1980 and from November 1990 to September 1991.  The Veteran had service in Southwest Asia from January 1991 to August 1991.

These matters come before the Board of Veterans' Appeals (Board) on from rating decisions by the Department of Veterans Affairs (VA) Regional Office in Denver, Colorado (RO).  

The Veteran requested a hearing before the Board in his March 2015 substantive appeal; however, in January 2016, he withdrew his hearing request.  Accordingly, the Board will proceed with the adjudication of the Veteran's appeal.

The issues of entitlement to service connection for a bilateral knee disability and entitlement to an increased rating for a lumbosacral spine disability has been raised by the Veteran in July 2015 and January 2016 statements, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The issues of entitlement to service connection for chest pain, entitlement to service connection for abdominal pain, entitlement to service connection for decreased lung capacity with coughing and sporadic shortness of breath, entitlement to a compensable rating for dyssomnia, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

The competent evidence weighs against a finding that the Veteran's obstructive sleep apnea is related to service or a service-connected disability. 


CONCLUSION OF LAW

Obstructive sleep apnea was not incurred in or aggravated by active service, and is not proximately due to or the result of a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 1154, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310, 3.317 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify claimants of information and evidence necessary to substantiate the claim and redefined its duty to assist her in obtaining such evidence.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 (2015).  With regard to the Veteran's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  Letters dated in July 2013 and December 2013 satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The Veteran's service treatment records, VA medical treatment records, and identified private medical treatment records have been obtained.  Additionally, the Veteran's records from the Social Security Administration (SSA) have been associated with the claims file.  38 C.F.R. § 3.159(c)(2); Golz v. Shinseki, 590 F.3d 1317, 1320-21 (Fed. Cir. 2010).  VA opinions regarding the etiology of the Veteran's obstructive sleep apnea were obtained in February 2015 and May 2015.  The Board finds the opinions provided in this case to be adequate.  The opinions were based upon a complete review of the evidence in the claims file, are factually supported by the evidence in the claims file, and provide adequate supporting explanation and rationale for the conclusions reached.  38 C.F.R. § 3.159(c)(4).

There is no indication in the record that any additional evidence, relevant to the issue adjudicated in this decision, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

The Veteran alleges two theories of entitlement with regard to his claim for entitlement to service connection for obstructive sleep apnea.  He contends that service connection is warranted based upon Gulf War service.  He also asserts that service connection is warranted on a secondary basis as his obstructive sleep apnea was caused or aggravated by his service-connected hypertension or dyssomnia.  The Board will address each of these theories of entitlement, in turn.

Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Service connection may be established on a secondary basis for a disability which is shown to be proximately due to, the result of, or chronically aggravated by, a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.; Allen v. Brown, 7 Vet. App. 439 (1995) (en banc) (additional disability resulting from aggravation of a nonservice-connected disorder by a service-connected disorder is also compensable under 38 C.F.R. § 3.310).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service connection may be awarded on a presumptive basis to a Persian Gulf veteran who (1) exhibits objective indications; (2) of a chronic disability such as those listed in paragraph (b) of 38 C.F.R. § 3.317; (3) which became manifest either during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10% or more not later than December 31, 2016; and (4) such symptomatology by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  Gutierrez  v. Principi, 19 Vet. App. 1, 7 (2004); 38 U.S.C. § 1117 (West 2014); 38 C.F.R. § 3.317 (2015); 76 Fed. Reg. 81834-81836 (Dec. 29, 2011).

Objective indications of a chronic disability include both 'signs', in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  Disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  A chronic disability resulting from an undiagnosed illness referred to in this section shall be rated using evaluation criteria from the VA's Schedule for Rating Disabilities for a disease or injury in which the functions affected, anatomical localization, or symptomatology are similar.  A disability referred to in this section shall be considered service-connected for the purposes of all laws in the United States.  38 C.F.R. § 3.317(a)(3-5).

Signs or symptoms which may be manifestations of an undiagnosed illness include, but are not limited to, fatigue, signs or symptoms involving the skin, headaches, muscle pain, joint pain, neurologic signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the respiratory system (upper or lower), sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, or menstrual disorders.  38 C.F.R. § 3.317(b).

In addition to certain chronic disabilities from undiagnosed illness, service connection may also be given for medically unexplained chronic multisymptom illness (such as chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome) that is defined by a cluster of signs and symptoms, as well as for any diagnosed illness that the VA Secretary determines by regulation warrants a presumption of service connection.  38 C.F.R. § 3.317(a)(2)(i)(B).

The Veteran's service treatment records are silent as to any complaints of or treatment for respiratory symptoms or sleep apnea.  

A November 1997 VA pulmonary function test reflects minimal obstructive lung defect with normal lung volumes.  The report notes that there was a mild response to bronchodilator.  Private medical treatment records from February 2007 reveal that the Veteran underwent a sleep study, which revealed moderate to severe obstructive sleep apnea.  The records reflect that the Veteran reported a history of snoring, nocturnal gasping episodes, and leg jerks.  An August 2010 pulmonary function test showed that airflows were within normal limits.  A September 2010 VA treatment record reflects that a May 2010 private sleep study showed apnea and hypopnea with oxygen saturations to a nadir of 82 percent.  

During a March 2011 VA examination, the Veteran reported that he used a CPAP to treat his sleep apnea with some improvement in daytime energy and less nocturia.  In January 2013, the Veteran submitted a disability benefits questionnaire which reflects a diagnosis of obstructive sleep apnea based upon the results of the February 2007 and September 2010 sleep studies.

In a February 2015 VA opinion, after reviewing the Veteran's claims file, a VA examiner opined that it was less likely than not that the Veteran's obstructive sleep apnea is proximately due to or the result of his service-connected hypertension with hypertensive cardiovascular disease, left ventricular hypertrophy and kidney disease, or dyssomnia.  The examiner explained that obstructive sleep apnea is a condition resulting from mechanical obstruction of the upper airway, and that the most important risk factors for developing obstructive sleep apnea include advancing age, male gender, and obesity, all of which are present in the Veteran.  The examiner acknowledged that hypertension and its complications are known to coexist with obstructive sleep apnea, the association has not been shown to be a causal relationship and treatment for hypertension or its complications does not result in a change in obstructive sleep apnea.  The examiner also indicated that the evidence-based medical literature does not support a causal relationship between dyssomnia and obstructive sleep apnea, noting that there is some evidence of a week association between sleep disordered breathing and some mental health conditions such as posttraumatic stress disorder, but that causation has not been shown.

In a May 2015 VA opinion, a VA examiner opined that the Veteran's obstructive sleep apnea is a condition with a clear and specific diagnosis and etiology, and that it is less likely than not that the Veteran's obstructive sleep apnea is related to a specific exposure in Southwest Asia.  The examiner explained that obstructive sleep apnea is a biomechanical condition resulting from mechanical obstruction of the upper airway.  The examiner also observed that obstructive sleep apnea was not diagnosed until 2007, over 16 years after the Veteran's discharge from military service, at a time when his body mass index was over 30, supporting a finding of obesity which is one of the most important risk factors for obstructive sleep apnea.  Additionally, the examiner cited recent medical literature which has concluded that there is insufficient and inadequate evidence to determine whether an association exists between deployment to the Gulf War and respiratory disease.  The examiner further iterated that, to date, the evidence-based medical literature does not support a causal relationship between exposures in Southwest Asia and the development of obstructive sleep apnea.

After a thorough review of the evidence in the claims file, the Board concludes that service connection for obstructive sleep apnea is not warranted.  Initially, the Board observes that the Veteran's service treatment records are silent for any complaints of or treatment for sleep apnea during military service, and the Veteran does not report symptoms of obstructive sleep apnea during military service.  The Veteran's service included service in the Southwest Asia Theater of Operations during the Persian Gulf War; thus, he is a Persian Gulf Veteran for purposes of 38 C.F.R. § 3.317.

The most probative evidence in the claims file does not show that the Veteran's obstructive sleep apnea is directly related to active duty service.  Initially, the Board observes that the earliest evidence of obstructive sleep apnea is in early 2007,  over 15 years after service discharge.  Moreover, there is no medical evidence in the claims file suggesting a link between the Veteran's obstructive sleep apnea and his active duty service.  In a May 2015 VA opinion, the examiner opined that the Veteran's obstructive sleep apnea was not etiologically related to his active duty service in Southwest Asia.  The examiner cited medical literature in support of the opinion provided and explained that the Veteran's obstructive sleep apnea was likely caused by other factors, including obesity, which is a significant risk factor for obstructive sleep apnea.  The Board finds the May 2015 VA opinion to be probative, as it is based upon review of the Veteran's claims file, discussion of the pertinent facts, and citation to supporting medical treatises.  

While laypersons are sometimes competent to provide opinions regarding the etiology of a disorder, the Board finds that the medical opinion, provided by the VA examiner, is more probative than the Veteran's opinion.  The VA examiner has medical training, expertise, and experience that the Veteran is not shown to have.  As such, that opinion is given more probative weight than the Veteran's.  As such, the evidence weighs against the claim that the Veteran's sleep apnea is directly related to his service.

To the extent that the Veteran contends that his obstructive sleep apnea is due to an undiagnosed illness, the Board finds that the symptomatology of which the Veteran has complained has not resulted in a disability that can be said to be "undiagnosed."  As noted above, the Veteran's symptoms are attributed to a clinical diagnosis of obstructive sleep apnea.  Thus, as there is medical evidence attributing the Veteran's symptoms to a clinically diagnosed disorder, the requirements for entitlement to service connection under 38 C.F.R. § 3.317 have not been met.

Additionally, service connection for obstructive sleep apnea is not warranted on a secondary basis, as the probative evidence of record does not show that the Veteran's obstructive sleep apnea was caused or aggravated by a service-connected disability.  In that regard, a February 2015 VA examiner opined that the Veteran's obstructive sleep apnea was not caused or aggravated by his service-connected hypertension or dyssomnia, as contended by the Veteran.  The examiner provided supporting explanation and rationale in support of the opinion, and cited to supportive medical treatise information.  The Board finds the February 2015 VA opinion provided in this case to be probative, as it is factually supported by the evidence in the claims file and provides supporting explanation and rationale for the conclusions reached.  There is no other medical evidence of record addressing the etiology of the Veteran's obstructive sleep apnea.

The Board acknowledges the Veteran's contentions that his obstructive sleep apnea is etiologically related to service or to a service-connected disability.  Lay evidence can be competent and sufficient when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007), see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2007).  As stated above, the Veteran's opinions are outweighed in probative value by the reasoned and expert conclusions provided by the VA examiners, who are medical professionals.

Because the most probative evidence of record weighs against relating the Veteran's obstructive sleep apnea to his active duty service or a service-connected disability, the preponderance of the evidence is against his claim.  As such, the benefit of the doubt doctrine is inapplicable, and the claim must be denied.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for obstructive sleep apnea is denied.


REMAND

The Veteran seeks service connection for chest pain, abdominal pain, and decreased lung capacity with coughing and sporadic shortness of breath.  He contends that service connection is warranted for these claimed disabilities as symptoms of a medically unexplained chronic multisymptom illness or as due to an undiagnosed illness that he believes resulted from his service in Southwest Asia during the Persian Gulf War from January 1991 to August 1991.

The Veteran was afforded a VA examination in October 2009 with respect to his claims, and the VA examiner did not address the question of whether the Veteran's claimed disabilities were symptoms of a medically unexplained chronic multisymptom illness or as due to an undiagnosed illness resulting from service in Southwest Asia during the Persian Gulf War.  Although the Veteran has undergone various other VA examinations, none of them pertain to his claimed disabilities of chest pain, abdominal pain, or decreased lung capacity with coughing and sporadic shortness of breath or provide opinions as to the etiologies of these disabilities.  Accordingly, a VA examination is warranted to determine whether the Veteran's chest pain, abdominal pain, or decreased lung capacity with coughing and sporadic shortness of breath are undiagnosed illnesses or part of a medically unexplained chronic multisymptom illness that cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 5103A(d) (2) (West 2014); 38 C.F.R. § 3.159(c)(4) (2015); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).

The claim of entitlement to an initial compensable rating for dyssomnia was last adjudicated in the August 2012 statement of the case.  In an April 2016 written statement, the Veteran's representative clarified that the Veteran intended to pursue this claim, even though the representative had failed to provide argument with regard to this matter in April 2015 and June 2015 statements.  There has been relevant evidence added to the claims file since the August 2012 statement of the case, and the Veteran did not waive RO review of this evidence.  Therefore, a remand is needed.

With regard to the issue of entitlement to a TDIU, that issue is inextricably intertwined with the claims for service connection remanded herein.  Accordingly, it is not for appellate consideration at this time.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  It is for consideration following completion of the action requested below.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA Gulf War Illness examination by a clinician who is capable of determining the current nature and likely etiology of the Veteran's chest pain, abdominal pain, and decreased lung capacity with coughing and sporadic shortness of breath.  The claims file should be provided to and reviewed by the examiner.  

The examiner is asked to provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any identified disability associated with the claimed disabilities of chest pain, abdominal pain, and decreased lung capacity with coughing and sporadic shortness of breath is directly related to active service.

If a diagnosis cannot be rendered concerning the Veteran's chest pain, abdominal pain, or decreased lung capacity with coughing and sporadic shortness of breath, the VA examiner is asked to state whether the Veteran's chest pain, abdominal pain, or decreased lung capacity with coughing and sporadic shortness of breath, considered both alone and in conjunction, are symptoms of a diagnosable disorder, a manifestation of undiagnosed illness, a medically unexplained chronic multisymptom illness defined by a cluster of signs or symptoms, or none of these. 

A complete rationale for all opinions expressed should be provided.

2.  Readjudicate the appeal.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


